     Case 5:17-cv-00737-VBF-JPR Document 32 Filed 05/11/20 Page 1 of 1 Page ID #:1702



 1
 2
                                                                   JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     PETER ISAAC TURNER,              ) Case No. ED CV 17-0737-VBF (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14     MARCUS POLLARD, Warden,          )
                                        )
15                       Respondent.    )
                                        )
16
17          Final judgment is hereby entered in favor of the respondent
18     warden and against petitioner Peter Isaac Turner.
19          IT IS SO ADJUDGED.
20
21     DATED: May 11, 2020
22                                             VALERIE BAKER FAIRBANK
                                               U.S. DISTRICT JUDGE
23
24
25
26
27
28
